Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 06/21/2022.
Claims 1-15, 21-25 are pending.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. REPUBLIC OF KOREA 10-2020-0043527, filed on 04/09/2020.

Allowable Subject Matter
Claims 1-15, 21-25 are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “wherein, based on the buffer related to the SL HARQ process ID being flushed, the first device does not transmit the MAC PDU to the second device based on the second SL grant, and the first device does not transmit SL HARQ feedback information related to the MAC PDU to the base station based on the second PUCCH resource ” and in combination with other limitations recited as specified in claim 1.


Claim  14  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ wherein, based on the buffer related to the SL HARQ process ID being flushed, the first device does not transmit the MAC PDU to the second device based on the second SL grant, and the first device does not transmit SL HARQ feedback information related to the MAC PDU to the base station based on the second PUCCH resource” and in combination with other limitations recited as specified in claim 14.


Claim  15  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “wherein, based on the buffer related to the SL HARQ process ID being flushed, the first UE does not transmit the MAC PDU to the second UE based on the second SL grant, and the first UE does not transmit SL HARQ feedback information related to the MAC PDU to the base station based on the second PUCCH resource” and in combination with other limitations recited as specified in claim 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Primary Examiner, Art Unit 2412